To compel the allowance of relator’s claim for services performed by him during the year 1876, while he was county clerk.
Denied January 23, 1877.
Held, (1) under the statute (Comp. L., 1871, Sec. 470), a county clerk whose compensation has been fixed by the board of supervisors at a specified annual salary, is entitled to no additional compensation for services as clerk of the board of supervisor:.; (2) a county clerk whose salary has been fixed thus is not entitled to recover extra compensation from the county for services as clerk of the building committee, and in purchasing wood and trees, etc., except upon a showing of facts from which a contract for payment could be implied; and (4) that notwithstanding the statute allows the county clerk specific fees for services as clerk in criminal cases, drawing juries, recording births, deaths, etc., it is competent for the board of supervisors to make an allowance by way of annual salary which shall be in full for all services he is required as county clerk to perform, and where the board have undertaken to do this, and the clerk is made to understand that such is their design, he cannot afterwards lawfully make claim to extra compensation for any such services.